112 Ga. App. 161 (1965)
144 S.E.2d 117
PAZOL
v.
CITIZENS NATIONAL BANK OF SANDY SPRINGS.
41355.
Court of Appeals of Georgia.
Argued June 7, 1965.
Decided July 15, 1965.
Rehearing Denied July 30, 1965.
Parker & Parker, Richard L. Parker, Melvin Pazol, for plaintiff in error.
Alston, Miller & Gaines, Hewitt H. Covington, Michael A. Doyle, contra.
FELTON, Chief Judge.
It appearing from the additional record, certified and sent to this court on the motion of the defendant in error, that the defendant's motion to set aside the judgment which is excepted to in this case (the granting of the summary judgment in favor of the plaintiff) was still pending in the trial court at the time the purported bill of exceptions was certified, although said motion was subsequently denied, there was no exception to a final judgment; therefore the writ of error was premature and must be dismissed. Code Ann. § 6-701; State Bank of Leesburg v. Hatcher, 106 Ga. App. 735 (128 SE2d 339); Fulton v. Chattanooga Pub. Co., 98 Ga. App. 473 (105 SE2d 922); Todd v. Douglas-Guardian Warehouse Corp., 98 Ga. App. 673 106 SE2d 347); Wood v. Sheppard, 99 Ga. App. 537 (109 SE2d 69).
In addition to the fact that the motion to set aside the summary judgment was pending at the time of the exception to the summary judgment itself, the court in its nisi on the motion to vacate the summary judgment stayed all proceedings to enforce the summary judgment. It is apparent that an additional ruling was required by the court to make a final determination of the case.
Writ of error dismissed. Jordan and Deen, JJ., concur.